Citation Nr: 0408446	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-16 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of Department of Veterans Affairs (VA) medical 
treatment rendered in February and March of 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service in the United 
States Army from February 1969 to November 1970.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a July 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the appellant's claim for benefits 
pursuant to 38 U.S.C.A. § 1151 based on additional disability 
allegedly due to treatment rendered at VA medical facilities 
in February and March of 2001.

In an August 2003 informal hearing presentation, the 
appellant's representative argued that there was a pending 
claim for service connection for post-traumatic stress 
disorder (PTSD).  In this regard, the Board notes that the RO 
issued a rating decision in March 2000 that denied the 
reopening of a claim of entitlement to service connection for 
PTSD.  The appellant was notified of that denial by way of a 
letter dated April 3, 2000; he submitted his notice of 
disagreement (NOD) in that same month.  In May 2000, the RO 
issued a Statement of the Case (SOC) for the new and material 
evidence issue; the appellant was provided a VA Form 9.  The 
appellant had until April 3, 2001 to file his substantive 
appeal.  In November 2000, the appellant submitted a VA Form 
21-4138 in which he stated that he had requested his service 
records from St. Louis and that he would respond to the RO 
letter of January 2000 when he received documentation.  No 
further communication was received from the appellant until 
September 2001, when he submitted his 38 U.S.C.A. § 1151 
claim.  Consequently, it does not appear that a substantive 
appeal was filed.  38 C.F.R. § 20.200 (2003) (an appeal to 
the Board requires a timely filed substantive appeal after 
the issuance of a statement of the case).  

In his September 2002 VA Form 9, the appellant requested a 
Board hearing in Washington, DC.  The appellant was 
thereafter scheduled for a Board hearing to be held in 
Washington, DC in April 2003.  However, the appellant was 
unable to report for that Board hearing and his hearing was 
rescheduled for February 26, 2004.  The appellant 
subsequently submitted a written statement indicating that he 
had moved to Florida and that he was too sick to report for 
the February 2004 hearing.  He also indicated that he desired 
to cancel the hearing.  Under these circumstances, the Board 
considers the request for a hearing to be withdrawn by the 
appellant.  See 38 C.F.R. § 20.704(d).  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant contends that he suffered from a Staphylococcus 
aureus infection of his lumbar spine and that the Clarksburg, 
West Virginia VA medical center (MC) sent him home in 
February and March of 2001, without proper treatment for the 
L1-L2 diskitis the occurred as a result of a Staphylococcus 
aureus infection that remained undiagnosed until he was 
ultimately seen at a private facility later in March 2001.  
He further contends that he currently suffers from 
osteomyelitis, nerve damage, diabetes and organ failure due 
to that lack of treatment.

Review of the evidence of record reveals that the medical 
records relating to the appellant's visits to a VA clinic in 
February and March of 2001 have not been associated with the 
claims file, nor have the complete medical records associated 
with the March 1st to March 7th VA hospitalization.  The only 
records relating to his VA treatment since then appear to 
have been submitted by the appellant's spouse and these do 
not appear to be complete.  Such records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapters 11 and 13 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).  

Review of the medical evidence of record reveals that the 
appellant received some pertinent medical care at the United 
Hospital Center for treatment of the infection in question.  
However, the complete records from the March 24th to April 5th 
hospitalization are not of record.  The records currently in 
the claims file consist mostly of consultation reports and 
discharge summaries.  In particular, the records from the 
March 30th needle biopsy are not of record, nor are any 
microbiology laboratory reports.  In addition, it appears 
that the appellant has received additional treatment for the 
diskitis, including surgery.  The relevant treatment records 
should be obtained and associated with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in January 
2001 should be identified and obtained.  
In particular, all clinical records from 
the January and February 2001 outpatient 
and emergency room visits and all 
clinical records from the March 2001 VA 
hospitalization should be associated with 
the claims file.  This should include 
nurses' notes, progress notes, doctors' 
orders, imaging reports, microbiology and 
other laboratory reports and all other 
information.  These records should be 
associated with the claims file.  Either 
the complete original March 2001 hospital 
records or complete and legible copies 
should be obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  (The 
Board notes that the appellant has 
indicated that he has copies of original 
treatment and laboratory reports that 
support his contentions.  The appellant 
should be asked to submit these.)

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him any 
treatment for his diskitis since 2001, 
and secure all available relevant reports 
not already of record from those sources.  
In particular, the complete records from 
the United Hospital Center for the March 
24th to April 5th hospitalization, 
including the records from the March 30th 
needle biopsy and all microbiology 
laboratory reports, should be obtained.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  Following completion of the above 
development, the RO should arrange for a 
review of the appellant's records by a VA 
health care provider who specializes in 
infectious diseases, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Following the review of the 
complete record, including the January 
through March 2001 VA clinic and hospital 
records and a copy of this remand, the 
reviewer should furnish opinions 
concerning the following:

(a)  What were the manifestations of 
lumbar spine pathology present prior to 
February 2001?

(b)  What is the date of the first 
recorded manifestations of L1-L2 disk 
pathology?

(c)  Did the appellant develop any 
additional identifiable disabilities due 
to any VA treatment in February and March 
of 2001, or lack thereof?  The role of 
the appellant's concurrent medical 
conditions in the clinical course of the 
lumbar spine infection, if any, should be 
discussed.

Specifically, the reviewer should address 
the questions of:
(i.)  whether the appellant's L1-L2 
diskitis and related Staphylococcus 
aureus infection were properly and timely 
diagnosed; 
(ii.)  whether the progression of 
the infectious process at L1-L2 or any 
other chronic residual of the infection 
was due to the course of VA treatment the 
appellant received or due to the lack of 
proper treatment versus the natural 
progression of the infection with 
consideration of how and to what extent 
concurrent pathology affected the 
progression of the infectious process; 
and
(iii.)  whether the course of 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether any disability was 
the result of an event not reasonably 
foreseeable.  

(The reviewer is advised that the question 
of negligence is at issue.  The reviewer 
should identify the information on which 
s/he based the opinions.  If a medically 
justified opinion is impossible to 
formulate, the reviewer should so 
indicate.)

5.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

